petition for a writ of eoram nob is because they were claims arising from
                     alleged factual errors that are on the record, the claims could have been
                     raised earlier, or they involved legal and not factual errors. See id. at ,
                     310 P.3d at 601-02. Therefore, the district court did not err in denying the
                     petition. Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED. 2




                                                                                        J.
                                                        Pickering


                                                               a.--th et                J.
                                                        Parraguirre


                                                                                        J.
                                                        Saitta


                     cc: Hon. Douglas W. Herndon, District Judge
                          David August Kille
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




                           2 We  have reviewed all documents that appellant has submitted in
                     proper person to the clerk of this court in this matter, and we conclude
                     that no relief based upon those submissions is warranted. To the extent
                     that appellant has attempted to present claims or facts in those
                     submissions which were not previously presented in the proceedings
                     below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                           2
(D) 1947A    44Sto